Citation Nr: 1222603	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  04-37 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include blindness, macular degeneration, retinal detachment, and cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to January 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim on appeal.  

In a February 2007 decision, the Board, in pertinent part, reopened the claim on appeal and remanded it for additional development and adjudicative action.  The case was returned to the Board for further appellate review and was denied on the merits in an October 2009 decision.  

The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated June 2011, the Court granted a Memorandum Decision, set aside the October 2009 Board decision related to the issue on appeal, and remanded the case to the Board for compliance with the terms of the memorandum decision.

In September 2006, the Veteran testified at a video conference hearing held before a Veterans Law Judge.  In November 2011, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  He was advised that if he did not respond within 30 days, the Board would assume that he does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the November 2011 Memorandum Decision, and upon preliminary review of the record with respect to the Veteran's claim on appeal, further development is required prior to final appellate review. 

In connection with the claim on appeal, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in August 2009.  A VHA opinion was received in September 2009 and incorporated into the record.  In the October 2009 decision, the Board relied on the September 2009 VHA opinion and denied the claim on its merits.  

Pursuant to the Veteran's appeal of the Board's October 2009 decision to the Court, in the November 2011 Memorandum Decision, the Court held that the issue on appeal is remanded for proper notification pursuant to 38 C.F.R. § 20.903.  Specifically, prior to securing the VHA opinion, the Board notified the Veteran that it would obtain the opinion and send him a copy; however, the record indicates the Veteran did not receive either the notice letter or the VHA opinion, and it was VA's duty to attempt to locate him at the other address VA had on file.  

In light of the Court's discussion in the Memorandum Decision, the Board sent the Veteran a copy of the September 2009 VHA opinion and requested in an accompanying March 2012 letter to review the medical opinion and send any additional evidence or argument he may wish to submit.  He was advised that if he did not respond within 60 days, the Board would assume he had no further evidence or argument and proceed accordingly.  In April 2012, the Veteran submitted the completed medical opinion response form and indicated his request to have the claim sent back to the agency of original jurisdiction (AOJ) for review of the September 2009 VHA opinion in furtherance of the claim on appeal.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	  
The issue on appeal should be readjudicated, to include a review of the September 2009 VHA opinion.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

